UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission File Number 000-51305 HERITAGE FINANCIAL GROUP, INC. (A Maryland Corporation) IRS Employer Identification Number 38-3814230 721 N. Westover Blvd., Albany, GA 31707 229-420-0000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated fileroAccelerated fileroNon-accelerated filerxSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the exchange Act).Yes oNox Indicate the number of shares outstanding of each issuer’s classes of common equity, as of the latest practicable date:At May 16, 2011, there were 8,712,750 shares of issuer’s common stock outstanding. HERITAGE FINANCIAL GROUP, INC. INDEX Page Number PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS AS OFMARCH 31, 2, 2010 3 CONSOLIDATED STATEMENTS OF OPERATIONSFOR THE THREE MONTHS ENDED MARCH 31, 2 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOMEFOR THE THREE MONTHS ENDED MARCH 31, 2 6 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITYFOR THE THREE MONTHS ENDED MARCH 31, 2, 2010 7 CONSOLIDATED STATEMENTS OF CASH FLOWSFOR THE THREE MONTHS ENDED MARCH 31, 2 9 CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 11 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 38 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 53 ITEM 4. CONTROLS AND PROCEDURES 56 PART II – OTHER INFORMATION 58 SIGNATURES 60 EXHIBITS RULE 13A–14(A) CERTIFICATION OF CHIEF EXECUTIVE OFFICER RULE 13A–14(A) CERTIFICATION OF CHIEF FINANCIAL OFFICER 32 SECTION 1350 CERTIFICATION Index HERITAGE FINANCIAL GROUP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) Unaudited March 31, Audited December 31, Assets Cash and due from banks $ $ Interest-bearing deposits in banks Federal funds sold Securities available for sale, at fair value Federal Home Loan Bank Stock, at cost Other equity securities, at cost Loans held for sale Loans Covered loans — Less allowance for loan losses Loans, net Other real estate owned Covered other real estate owned — Total other real estate owned FDIC loss-share receivable — Premises and equipment, net Premises held for sale Accrued interest receivable Goodwill and intangible assets Cash surrender value of bank owned life insurance Other assets $ $ Liabilities and Stockholders’ Equity Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Federal funds purchased and securities sold under repurchase agreements Other borrowings Accrued interest payable Other liabilities Total liabilities Commitments and contingencies Stockholders’ equity Preferred stock, par value; $0.01; 5,000,000 and 1,000,000 shares authorized;none issued, respectively — — Common stock, par value $0.01; 45,000,000 and 25,000,000 shares authorized; 8,712,750and 8,710,511 shares issued, respectively 87 87 Capital surplus Retained earnings Accumulated other comprehensive loss, net of tax of $2,149 and $2,609 ) ) Unearned employee stock ownership plan (ESOP) shares, 478,996 and 492,320 shares ) ) Total stockholders’ equity $ $ See Notes to Consolidated Financial Statements. 3 Index HERITAGE FINANCIAL GROUP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) (Unaudited) Three Months Ended March 31, Interest income Interest and fees on loans $ $ Interest and fees on loans held for sale 8 — Interest on taxable securities Interest on nontaxable securities Interest on federal funds sold 13 9 Interest on deposits in other banks 40 44 Interest expense Interest on deposits Interest on other borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Other service charges, commissions and fees Brokerage fees Mortgage origination fees 38 Bank owned life insurance Gain on sales of securities — Bargain purchase gain — Other 29 21 Noninterest expense Salaries and employee benefits Equipment Occupancy Data processing fees Directors fees and retirement Consulting and other professional fees 71 Advertising and marketing Legal and accounting Telecommunications 69 Supplies 95 58 FDIC insurance and other regulatory fees (Gain) loss on sales and write-downs of other real estate owned ) Foreclosed asset and collection expenses Other operating $ $ (Continued) 4 Index HERITAGE FINANCIAL GROUP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) (Unaudited) Three Months Ended March 31, Income before income taxes $ $ Applicable income tax Net income $ $ Basic income per share $ $ Diluted income per share $ $ See Notes to Consolidated Financial Statements. 5 Index HERITAGE FINANCIAL GROUP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands, except per share data) (Unaudited) Three Months Ended Net income $ $ Other comprehensive income (loss): Accretion of realized gain on terminated cash flow hedge, net of tax of $35 ) ) Net unrealized holding gains on securities arising during period, net of tax of $496 and $38 57 Reclassification adjustment for gains, net of tax of $0 and $61 — ) Total other comprehensive income (loss) ) Comprehensive income $ $ See Notes to Consolidated Financial Statements. 6 Index HERITAGE FINANCIAL GROUP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDER’S EQUITY For the Three Months Ended March 31, 2011(Unaudited) And The Year Ended December 31, 2010 (Dollars in thousands, except per share data) Accumulated Other Unearned Compre- Common Stock Capital Retained ESOP Treasury hensive Shares Par Value Surplus Earnings Shares Stock loss Total Balance, December 31, 2009 $ ) $ ) $ ) $ Net income — Cash dividend declared, $0.36 per share — — — ) — — — ) Stock-based compensation expense — Repurchase of 1,578 shares of stock for the treasury — ) — ) Issuance of 1,075 shares of common stock from the treasury — — (4 ) — — 14 — 10 Items relating to conversion and stock offering: Merger of Heritage MHC ) ) — 23 Treasury stock retired ) ) ) — Common stock exchangedfor cash in lieu of issuing fractional shares ) (4
